ORDER
PER CURIAM.
Kris Thomas, Deborah Bayless, and Randy Barnett, Individually and as Trustees of the Ambrose Crossing Subdivision Association, appeal the judgment entered upon the granting of a motion for summary judgment filed by DFW Developers, Inc., Valley Oaks Investors, L.P., Valley Oaks Subdivision Association, Lindbergh Properties, Inc., and Lindbergh Properties Construction, Inc., and by Robert Grund-meyer, Inc. d/b/a Bob’s Disposal Service on three claims, and the dismissal with prejudice of Association’s fourth claim.
We have reviewed the briefs of the parties, legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).